          2:19-cv-02242-CSB-EIL # 27           Page 1 of 2                                            E-FILED
                                                                     Thursday, 06 February, 2020 10:56:53 AM
                                                                                 Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION



XINGJIAN SUN,                                   )
XING ZHAO, and                                  )       Case No.: 2:19-cv-02242-CSB-EIL
AO WANG,                                        )
                                                )
      Plaintiffs/Counter-Defendants,            )
                                                )
     v.                                         )
                                                )
GARY GANG XU,                                   )
                                                )
     Defendant/Counter-Plaintiff.               )
                                                )


                                CERTIFICATE OF COMPLIANCE


          Pursuant to Local Rule of the United States District Court for the Central District of

Illinois 7.1(B)(4)(c), I hereby certify that the Memorandum Of Law In Support Of Counter-

Defendants’ Motion To Dismiss Counter-Plaintiff’s Counterclaims Pursuant To Federal Rule Of

Civil Procedure 12(b)(6) (filed on February 6, 2020, docket entry no. 26) complies with the type

volume limitation set forth in Rule 7.1(B)(4)(b)(1) because it contains 5715 words of

proportionally spaced text and tables.




                                                    1
       2:19-cv-02242-CSB-EIL # 27   Page 2 of 2



Dated: February 6, 2020

                                           Respectfully submitted,

                                           BY:    s/ Alison Wilkinson

                                           Alison Wilkinson
                                           McALLISTER OLIVARIUS
                                           200 Park Avenue, Suite 1700
                                           New York, New York 10166
                                           Telephone: (518) 682-6802
                                           E-mail: awilkinson@mcolaw.com

                                           Counsel for Plaintiffs/Counter-Defendants




                                       2
